                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                              EASTERN DIVISION

GAYLE UPCHURCH,

              Plaintiff,

v.                                                         Case No.: 2:19-cv-3081
                                                           JUDGE GEORGE C. SMITH
                                                           Magistrate Judge Jolson
COMMISSIONER OF
SOCIAL SECURITY,

              Defendant.

                                            ORDER

       This case is before the Court to consider the Report and Recommendation issued by the

Magistrate Judge on December 12, 2019, recommending that the Court dismiss this case with

prejudice for want of prosecution. (Doc. 13). The time for filing objections to the Report and

Recommendation has passed, and no objections have been filed to the Report and

Recommendation. Therefore, the Court ADOPTS AND AFFIRMS the Report and

Recommendation. This case is hereby dismissed with prejudice for want of prosecution.

       The Clerk shall remove Document 13 from the Court’s pending motions list and enter

final judgment in favor of Defendant, the Commissioner of Social Security.

              IT IS SO ORDERED.


                                                    /s/ George C. Smith
                                                    GEORGE C. SMITH, JUDGE
                                                    UNITED STATES DISTRICT COURT
